Title: To James Madison from William Stewart, 25 April 1803 (Abstract)
From: Stewart, William
To: Madison, James


25 April 1803, Smyrna. Last wrote from London on 28 Oct. 1802. Now informs JM of his safe arrival and promises to omit no exertions to fulfill his duties to the satisfaction of the government and of “those navigators, who may frequent these seas.” On arrival he found a duplicate commission and his instructions, which will serve as a rule for his future conduct. Before coming to Smyrna he remained some days at Constantinople so as to be recognized by the Sublime Porte, but the U.S. having no treaty with Turkey, this was not possible. The U.S. government is the only one not represented at Constantinople. Russia, Germany, Great Britain, France, and the Netherlands have ministers or ambassadors. Spain, Prussia, and Naples have envoys. Sweden and Denmark have chargés d’affaires. If the U.S. wishes to establish commerce with Turkey, a treaty and a chargé d’affaires in Constantinople will be necessary. The representative of some friendly power would have to prepare the Turkish ministry to receive the person sent to treat. Encloses a memorandum pointing out the various branches of commerce that may be advantageously carried on between the U.S. and Smyrna, which is the general deposit for all the produce of Turkey and Egypt, as well as for the foreign goods consumed in Turkey. “Exclusive of the benefits which might arise to the United states, from forming commercial connexions with Turkey, there is one argument which may appear strong to you in favor of their forming a treaty with the porte, which is, the influence, if not entire dominion which the grand signor has over the Barbary States. This influence might be exerted to cause the American flag to be respected by those powers, thereby insuring it a safe, and free navigation in the Mediterranean, and consequently saving the United states an immense expence, for the cost of a single frigate cruising in the Mediterranean one month, would be more than adequate to the annual support of a representative at Constantinople. In the capitulations that exist between the Danes, and Swedes, and the porte, it is stipulated that the latter shall maintain peace between the former and the Barbary powers, and altho this does not entirely preserve them from the rapacity of those Barbarians yet in case of a rupture, the difference is easily adjusted by the representative at Constantinople, as was the case in the last war between Sweden, and the Dey of Tripoly.” The Swedish chargé had settled the dispute “on very moderate terms,” but the commander of the Swedish squadron agreed to stipulations “which cost his government a very considerable Sum.” The Swedish consul at Smyrna says the representative at Constantinople “does not cost the King more than from eight to ten thousand dollars annually.” Reports that three American ships have been at Smyrna within two years. The U.S. flag and citizens have been protected by the British consul acting under orders from the British ambassador at Constantinople. Is uncertain whether to continue using the British consul as protector for U.S. ships or to apply to the French consul. Does not wish to offend either one, but every vessel must be protected by some consul, both for the personal safety of the crew and because the customhouse business must go through the hands of an interpreter from a consulate recognized by the Porte. Requests JM’s orders on the subject.
 

   
   RC and enclosure (DNA: RG 59, CD, Smyrna, vol. 1). RC 3 pp. For enclosure, see n. 1.



   
   In the enclosure (2 pp.) Stewart reported: “Commercial connexions between the United states and Turkey have hitherto been very inconsiderable, but … our enterprizing merchants will undoubtedly not long delay to give to this trade the attention which it merits, and to raise it to that degree of consequence which it is capable of attaining provided it be encouraged … by the government. Our trade with the East & West Indies, and South America will always afford us the means of supplying Turkey with the principal articles of its consumption.” He noted that the main imports to Turkey, which he listed, came through Mediterranean ports and were “almost entirely” supplied by Americans, who could benefit from shipping directly to Smyrna and eliminating European charges. He detailed the various products that could be imported and exported, and he noted that banking transactions between Smyrna and the principal cities in Europe were considerable, so surplus profits “could always be remitted in good bills of Exchange.”



   
   A full transcription of this document has been added to the digital edition.

